Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about March 10, 2006, which, after a hearing, found that respondent father had neglected the child, unanimously affirmed, without costs. Appeal from order of disposition, same court and Judge, entered on or about May 4, 2006, which, after a fact-finding determination of neglect, placed the subject child with petitioner Commissioner of the Administration for Children’s Services pending the completion of a permanency hearing then scheduled for November 2, 2006, unanimously dismissed as moot, without costs.
The record fully supports the court’s credibility determinations in finding that the father neglected the child by smoking crack cocaine during the period in question and by failing to submit to random drug tests and to complete a parenting skills program (Family Ct Act § 1012 [f] [i] [B]; see generally Matter of Sara B., 41 AD3d 170, 171 [2007]). The fact that the mother was opposed to the father’s custody application did not require wholesale rejection of her testimony, which implicated her, as well as the father, in drug use.
The appeal from the May 2006 dispositional order is rendered moot by the fact that it was superseded by a subsequent order (see generally Matter of Jabarry W., 24 AD3d 218, 219 [2005], lv denied 6 NY3d 711 [2006]). Concur—Marlow, J.P., Nardelli, Williams and McGuire, JJ.